UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4121


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

QUINCY LAMONTE LOVE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cr-00178-MOC-DSC-1)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Brown, Jr., LAW OFFICES OF RICHARD L. BROWN, JR., Monroe, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quincy Lamonte Love pleaded guilty to possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(1) (2012) and was

sentenced to 60 months’ imprisonment and two years of supervised release. Counsel has

filed an Anders v. California, 386 U.S. 738 (1967) brief, finding no meritorious issues, but

questioning whether the sentence is reasonable. Love was informed of his right to file a

pro se supplemental brief, but did not file a pro se brief. The Government declined to file

a brief. We affirm.

       This court reviews a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 51 (2007). We first review for significant

procedural errors, including whether the district court failed to calculate or improperly

calculated the Sentencing Guidelines range, treated the Guidelines as mandatory, failed to

consider the 18 U.S.C. § 3553(a) (2012) factors, or failed to adequately explain its chosen

sentence. Id. If we find the sentence procedurally reasonable, we then examine substantive

reasonableness, considering the totality of the circumstances. Gall, 552 U.S. at 51. We

presume that a sentence within or below the Guidelines range is substantively reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a presumption can

only be rebutted by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” Id.

       We discern no error in the court’s determination of the Guidelines range. We also

conclude that Love fails to rebut the presumption that his Guidelines-range statutory

minimum sentence is substantively reasonable when measured against the § 3553(a)

                                             2
factors. See Louthian, 756 F.3d at 306. Love acknowledged that five years was an

appropriate sentence and the district court considered the § 3553(a) factors and agreed. We

conclude that the court did not abuse its discretion in imposing the 60-month sentence and

that the sentence is reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the judgment. This court

requires that counsel inform Love, in writing, of the right to petition the Supreme Court of

the United States for further review. If Love requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Love.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3